Citation Nr: 1726313	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-24 583	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1963 to April 1966, including service in the Republic of Vietnam during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the June 2010 rating decision, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for congenital heart disease, post-operative residuals (claimed as heart condition and hypertension).  

In his February 2011 Notice of Disagreement (NOD), the Veteran clarified that the heart disability and hypertension issues were separate claims.  In his July 2013 substantive appeal (VA Form 9), the Veteran limited his appeal to the heart disability.

In his substantive appeal, the Veteran also requested a hearing before a Veterans Law Judge by live video conference.  In an April 2017 statement, the Veteran indicated that he wished to cancel the hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702 (e) (2016).  


FINDING OF FACT

On April 19, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In April 2017, the Veteran, through his authorized representative, has withdrawn this appeal by stating, "I wish to cancel my hearing on 19 April 2017, and withdraw my appeal."  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


